—Judgment, Supreme Court, New York County (Bonnie Wittner, J., at hearing; Budd Goodman, J., at plea and sentence), rendered April 2, 1997, convicting defendant of robbery in the first degree and attempted robbery in the first degree, and sentencing him to concurrent terms of 8 to 16 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Evidence properly credited by the court established that defendant was not under the influence of alcohol or drugs at the time he waived his rights and made a voluntary statement.
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Tom, Mazzarelli, Ellerin and Lerner, JJ.